DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 46b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The disclosure is objected to because of the following informalities:
Page 2, Paragraph 3, Line 1 (and throughout disclosure): The term “tensing” is nonstandard. Use of the term “tensioning” is suggested.
Page 2, Paragraph 3, Line 5 (and throughout disclosure): The term “tensed” is nonstandard. Use of the term “tensioned” is suggested.
Page 3, Paragraph 4, Line 1: The term “tense” is nonstandard. Use of the term “tension” is suggested.
Page 8, “Aspect 2”, Line 1: “wherein in” is redundant. Use of “wherein” is suggested.
Page 9, Paragraph 2, Line 1 (and throughout disclosure): The term “tenses” is nonstandard. Use of the term “tensions” is suggested.
Page 13, Paragraph 3, Line 4: The word “fulfills” is misspelled.
Page 17, Paragraph 3, Line 1: “wherein in” is redundant. Use of “wherein” is suggested.
Appropriate correction is required.
Claim Objections
Claim 1, 2, 10, and 12 are objected to because of the following informalities: 
Claim 1, Line 14: “wherein in” is redundant. Use of “wherein” is suggested.
Claim 2, Line 7: The term “tensing” is nonstandard. Use of the term “tensioning” is suggested.
Claim 2, Line 12: The term “tenses” is nonstandard. Use of the term “tensions” is suggested.
Claim 10, Line 2: The term “tensing” is nonstandard. Use of the term “tensioning” is suggested.
Claim 12, Line 4: The term “tensing” is nonstandard. Use of the term “tensioning” is suggested.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soldan (US 20140021696 A1 I). Regarding Claim 1, Soldan teaches each of the four elements of the claim (hereafter (1a), (1b), (1c), and (1d), respectively). Soldan teaches

(1b), the front jaw comprises a base, via which the front jaw can be connected to a ski, a jaw body which is or can be connected to the base or forms part of the base (Figure 10, Reference Character 511 (front jaw in second configuration), below; Paragraph 0096: “It comprises a base…supporting a first fastening mechanism…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Soldan)
	(1c), a first holding device using which a ski boot can be connected to the ski at the front end of the ski boot for ascending, wherein the first holding device defines a joint axis about 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Soldan)
	(1d), a second holding device using which the ski boot can be connected to the ski at the front end of the ski boot for descending, wherein the second holding device exhibits a first configuration for descending, in which the second holding device is in contact with the front end of the sole of the ski boot, and a second configuration for ascending, in which the second holding device is out of contact with the front end of the sole of the ski boot, wherein in the first 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Soldan)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Soldan)
Regarding Claim 5, Soldan teaches the second holding device has at least one receptacle opening with which a securing element can engage in order to fix the second holding device in the first configuration for descending, wherein the securing element is an engaging element of the first holding device (Figure 10, Reference Character 517a, above; Paragraph 0091: “…the body 511 comprises two lateral housings 517a, 517b, having axes A517a, A517b, and arranged on respective sides of the body 511, in a manner similar to the lateral housings 31a, 31b of the boot 3.”).
Regarding Claim 10, Soldan teaches the front jaw also comprises a latching element which latches the tensing device in the second position when a ski boot is being held in the second holding device (Figure 3, Reference Character 516, above; Paragraph 0077: “According to one embodiment, a latch 516 is attached to the body 511 in order to securely maintain the movable element 51 in its first position. This latch includes a housing 5161 adapted to cooperate with a projection 542 of the plate 54 when the movable element is in its first position.”).

(13a), the latching element (is) arranged between the first ski boot retainer and the second ski boot retainer (Figure 1, above (note latching element spring and spring body along centerline axis of ski));
(13b), [the latching element] guided linearly in the holding device body (Paragraph 0072: “The spring 53 extends longitudinally along the median axis of the board. The spring 53 acts on the body so as to continuously press the shaft 515 of the body 511 against the front ends of the oblong holes 52a, 52b.” and Paragraph 0077: “This is why the ends 515a, 515b of the shaft 515 are housed in the oblong holes 52a, 52b oriented along a longitudinal direction. As a result, the user can move the movable element rearward, by compressing the spring 53 to activate the lock...”).
Regarding Claim 14, Soldan teaches a front jaw attachment for a ski binding, comprising a second holding device (Figure 10, Reference Character 511, above).
Regarding Claim 15, Soldan teaches the second holding device is designed to be detachably connected to a first holding device (Paragraph 0089: “To further secure the binding, the movable element is separate from the first fastening mechanism.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soldan (US 20140021696 A1 I) (hereafter Soldan (i)) in view of Soldan (US 20150290524 A1) (hereafter Soldan (ii)). Regarding Claim 2, Soldan (i) teaches the first three elements of the claim (hereafter, (2a), (2b), and (2c), respectively) but does not teach the last four elements 
	(2a), The ski binding according to Claim 1, wherein the first holding device comprises a first and a second engaging element, which can be moved from a first position, in which they have a first distance from each other, towards each other into a second position in which they have a second distance from each other which is smaller than the first distance (Figure 4, Reference Characters 41a and 41b, above; Paragraph 0051: “To provide the cooperation between the fastening members 41a, 41b and the lateral housings 31a, 31b, the fastening members are movable transversely in relation to the ski so as to bring them closer together or to space them apart. When they are brought adequately close to one another, the fastening members can cooperate with the lateral housings. The ascent toe-piece is then engaged. When they are moved farther apart, the fastening members no longer cooperate with the lateral housings. The boot is released.”);
	(2b), wherein the first engaging element and the second engaging element can be moved into the second position and held in the second position by a tensing device (Paragraph 0051: “To maintain the fastening members closer together or spaced apart, the ascent toe-piece 4 includes an elastic mechanism 45 exerting a force on the fastening members 41a, 41b that moves them closer together or farther apart.”;
(2c), the second holding device comprises: a holding device body (Figure 4, above; Paragraph 0067: “The descent toe-piece 5 includes a movable element 51 comprising a body 511…”).
As indicated above, Soldan (i) teaches (2a), (2b), and (2c) but does not teach (2d), (2e), (2f), or (2g). Soldan (ii) teaches


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Soldan ii)
 (2e), a second ski boot retainer which encompasses the front end of the sole at least laterally, wherein the second ski boot retainer is connected to the holding device body in a second pivot joint (see (2d), above).

(2f), at least one spring element which tenses the first ski boot retainer and the second ski boot retainer towards each other (Figure 13, Reference Character 221, below; Paragraph 0097: “The spring 221 is compressed and exerts a force on the nut 2221, causing it to move forwardly of the toe-piece. Consequently, the connecting element 222 also moves forwardly, causing the forward displacement of the connecting pins 214a, 214b and therefore of each free end of the first arms 212a, 212b.”);

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Soldan (ii))
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ski binding of Soldan (i) to 
(2g), at least one connecting device which detachably connects the second holding device to the base and/or the first holding device (Soldan (ii) Figure 9, Reference Character 31, below; Paragraph 0088: “The frame 31 includes a lower support surface 311 designed to come into contact with the upper surface 41 of the gliding board 4. It is fixed to the gliding board using conventional fastening expedients, such as screws.”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Soldan (ii)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ski binding of Soldan (i) to incorporate a connecting device, as taught by Soldan (ii). Doing so would provide a locking 
Regarding Claim 3, Soldan (i) teaches the connecting device compris[ing] a first connecting arm, which is rigidly connected to or formed by the holding device body, and a second connecting arm which is rigidly connected to or formed by the holding device body, and the first connecting arm and the second connecting arm are arranged parallel to each other and spaced from each other (Figures 1 and 3, Reference Character 511, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Soldan)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Soldan)
Regarding Claim 4, Soldan (i) teaches both elements of the claim (hereafter (4a) and (4b), respectively). Soldan (i) teaches
(4a), a free end of the connecting device compris[ing] an engaging structure which co-operates with a complementary engaging structure which is comprised by the base or the jaw body, in order to detachably, connect the second holding device to the first holding device (Figure 3, Reference Character 54, above; Paragraph 0072: “…a plate 54 fixed to the plate to which the clevis 52 is affixed.”);
(4b), wherein the engaging structure and the complementary engaging structure form a pivot axis about which the second holding device can be pivoted relative to the first holding device (Figure 3, Reference Character A515 (pivot axis), above).
Regarding Claim 6, Soldan teaches the second holding device also compris[ing] a securing device which is connected to the holding device body such that it can be pivoted in at least one pivot joint or pivot axis, wherein the pivot axis extends substantially parallel to the joint .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soldan (US 20140021696 A1 I) (Soldan (i)) in view of Schwarz (US 4907817 A I). Regarding Claim 11, Soldan (i) teaches the first four elements of the claim (hereafter (11a), (11b), (11c), and (11d), respectively) but does not teach the fifth element (hereafter (11e)). Soldan (i) teaches
(11a), the latching element comprises: a latching body (Figure 3, Reference Characters 511 and 516; Paragraph 0077: “According to one embodiment, a latch 516 is attached to the body 511 in order to securely maintain the movable element 51 in its first position.”);
(11b), a stud which protrudes from the latching body (Figure 3, Reference Character 542, above; Paragraph 0077: “This latch includes a housing 5161 adapted to cooperate with a projection 542 of the plate 54 when the movable element is in its first position.”);
(11c), an abutting area for a front end of a sole of the ski boot (Paragraph 0100: “In this configuration, the free end of a wing 512a, 512b includes a vertical surface…and a lower surface ...The vertical surface…is then in contact with the front surface 331 of the upper 33…The vertical surfaces 5121a, 5121b and the lower surfaces 5122a, 5122b thus form an interface surface adapted to come into contact with a front portion of the boot.”);
(11d), an area which serves as a counter bearing for a spring element (Figure 3, above).
As indicated above, Soldan (i) teaches (11a), (11b), (11c), and (11d), but does not teach (11e). Schwarz teaches
(11e), the abutting area is contacted by a front side of the sole of the ski boot when stepping into the ski binding wearing a ski boot, and the latching element can be moved from a 
	Regarding Claim 12, Soldan (i) teaches each of the three elements of the claim (hereafter (12a), (12b), and (12c), respectively). Soldan (i) teaches
(12a), the spring element biases the latching element into the release position (Figures 1, 2, 3, and 4, above (note that Figures 1, 2, and 3 depict the latch in the release position and Figure 4 depicts the latch in the latching position); Paragraph 0072: “A spring 53 is compressed between a portion of the body 511 located in the vicinity of the shaft 515 and a vertical surface 541 of a plate 54 fixed to the plate to which the clevis 52 is affixed. The spring 53 extends longitudinally along the median axis of the board. The spring 53 acts on the body so as to continuously press the shaft 515 of the body 511 against the front ends of the oblong holes 52a, 52b.”);
(12b), the latching element can be moved into the latching position against the force of the spring element (Paragraph 0076: “To switch from the first position to the second position, the movable element includes a partially cylindrical outer surface 5110, having an axis A515, against which the spring 53 presses.” And Paragraph 0077: “As a result, the user can move the movable element rearward, by compressing the spring 53 to activate the lock as described above.”);

Allowable Subject Matter
Claims 7, 8, and 9 are allowed. Regarding Claim 7, Soldan (i) and Soldan (ii) teach a ski binding with a first holding device that comprises first and second engaging elements but do not teach a securing device compris[ing] at least one securing arm or a first securing arm, a second securing arm and a securing plate which connects the first securing arm and the second securing arm to each other at one end, and wherein a free end of the at least one securing arm or a free end of the first securing arm and the second securing arm each form an engagement, wherein each of the engagements can be connected to the complementary engaging structure of the base or jaw body.
Regarding Claim 8, Soldan (i) and Soldan (ii) teach a ski binding with a first holding device that comprises first and second engaging elements but do not teach at least one securing 
Regarding Claim 9, Soldan (i) and Soldan (ii) teach a ski binding with a first holding device that comprises first and second engaging elements but do not teach a securing device [that] is arranged between the first connecting arm and the second connecting arm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618